DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, Remarks and amendments filed 9/20/2022.
Claims 1, 8, 10, 11, 12, 19, 21-24 have been amended.
Claims 9 and 20 are canceled.
Claims 1-8, 10-19, and 21-24 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022, has been entered.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-19, and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1 and 12, exemplified in features as recited in method claim 12: 
training a predicative classification model to identify a selected merchant from the authorization data, wherein the predictive classification model comprises a count vectorizer;
Continuously generating and updating a list of recommended merchants with which the selected consumer may perform transactions in the future, based on the aggregated merchants in the aggregated record associated with the selected consumer; and 
causing the client device to display a marketing offer associated with at least one of the list of recommended merchants to the selected consumer, in association with the display of the consumer's financial transaction by the client device, wherein the 105 SGR/22955277.1client device displays the marketing offer in real time after the stream processor receives the authorization data associated with the selected transaction made by the selected consumer with the merchant. 
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the steps, as drafted, are not technical in nature and do not address a technical problem; there is no technical solution to a technical problem. Instead, this is a business decision to target marketing offers where the targeting criteria is loosely tied to merchants identified as having transacted business (e.g. financial transaction) with a consumer, and the offer is presented to the consumer in proximity to “the transactions made by the selected consumer” and thus falling into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of a generic computer components (e.g. computer implemented method) does not take the claim limitation out of the enumerated grouping. The description of the predictive model as a “count vectorizer” is not applicant’s invention and there is not technical improvement to such algorithms purported herein. Furthermore, a description of the “generating” as being performed “continuously” without specifying any particular method involved in such “continuous” behavior adds nothing of significance to the abstract idea and is no more than a repetition or an update. Thus, the claims recite an abstract idea with no technical solution and no technical problem being solved.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case targeted advertising) or serve as insignificant extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “A computer-implemented method for delivering a targeted marketing offer from an advertiser to a selected consumer of a financial institution in the form of a targeted marketing offer on a client device operated by the selected consumer, the client device in communication with a financial institution computer system, the client device displaying the targeted marketing offer to the selected consumer in association with a display of a consumer's financial transaction received from the financial institution computer system, the method comprising the steps of: 
104 SGR/22955277.1receiving authorization data continuously via a stream processor from the financial institution computer system, the authorization data including data associated with a selected transaction made by the selected consumer with a merchant, the authorization data including at least a field identifying the selected consumer and a field containing raw data corresponding to the selected transaction; identifying, using the trained predictive classification model, from the raw data of the authorization data from the stream processor a selected merchant involved with the associated transaction with the selected consumer; continuously receiving the identified selected merchant, and aggregating the identified selected merchant associated with the selected consumer along with other ones of a plurality of merchants involved in other transactions with the selected consumer, thereby creating an aggregated record including a field associated with the selected consumer and a plurality of fields including the aggregated merchants which have transacted with the selected consumer…”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “receiving data” nor “identifying” within the “raw data” various records, nor of receiving an identified merchant nor of aggregating data nor even of a “prediction classification model”. Instead, e.g. in the case of the “prediction classification model”, the recitation of “use” of such model is just that – use of an existing model – e.g. off-the shelf software. As such this is extra-solution activity. All of these features merely serve to generally “apply” the aforementioned concepts and link them to a field of use or are extra-solution activity (e.g. data-gathering and storage) as relates to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. a computer implemented method, a financial institution computer system, mobile device, etc…) and “link” them to a field of use (i.e. targeted advertising/marketing), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
As for the dependent claims, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified abstract idea into a practical application thereof nor do they provide an inventive concept. 
For example, dependent claims 2 and 13 recite the following: “wherein the selected consumer is identified by the targeted marketing system in a de-identified manner, whereby the identity of the selected consumer cannot be discovered by the advertiser.” However, there is no technical solution presented for performing the function of de-identifying data or identifying in a de-identified manner. Indeed such anonymizing of data is ubiquitous for regulatory and safety reasons. At this high-level of generality, this is routine and conventional and is not significantly more than the abstract idea.
 As another example, dependent claims 3 and 15 recite the following: “wherein the client device is a mobile device.” However, again mobile devices are ubiquitous before the effective filing date of the claimed invention and claiming such is not significantly more than the already identified abstract idea. 
Therefore, the Examiner does not find that these additional claim limitations integrate the abstract idea into a practical application nor provide an inventive concept. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, are not significantly more than the already identified abstract idea. A similar finding is found for the remaining dependent claims.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-8, 10, 12-19, and 21 are rejected under 35 U.S.C. 103 as obvious over Grimes et al. (US 2010/0106598 A1; hereinafter, "Grimes") in view of Kannan et al. (US 2017/0364965 A1; hereinafter, "Kannan").

Claims 1, 12: (Currently amended)
Pertaining to claims 1 and 12 (as exemplified in the limitations of claim 12), as shown Grimes teaches the following:
A computer-implemented method for delivering a targeted marketing offer from an advertiser to a selected consumer of a financial institution in the form of a targeted marketing offer on a client device operated by the selected consumer, the client device in communication with a financial institution computer system, the client device displaying the targeted marketing offer to the selected consumer in association with a display of a consumer's financial transaction received from the financial institution computer system (Grimes, see at least [0114]-[0116] e.g.: “…A targeted marketing system… [where] offers are matched to consumers' offer-triggering events, such as a pattern or series of transactions that meet a certain set of segment dimensions. After each offer-qualifying transaction or other offer-triggering event has been matched with a respective offer or offers, the offers are displayed to consumers via each consumer's online financial institution portal. Thus, when a consumer logs in to his or her portal, he or she is presented with offers that are targeted to prior transactions or purchases made by the consumer…”), the method comprising the steps of: 
receiving authorization data continuously via a stream processor from the financial institution computer system, the authorization data including data associated with a selected transaction made by the selected consumer with a merchant, the authorization data including at least a field identifying the selected consumer and a field containing raw data corresponding to the selected transaction (Grimes, see at least Fig. 2 and [0265] and also Fig. 19B: e.g. “…after the consumer's account and transactions information have been identified, the DOM Injection Script transmits this information to the financial institution web server 219 via another asynchronous call, and the web server [stream processor] again redirects the call to the OPS (offer placement system) local server (step 10). Stated in other words, the information in the account history display, which either has been or will be displayed to the consumer by the bank web server, is transmitted to the OPS local server so that this information can be used to access the matched offer table 1800 (FIG. 18) and determine if any targeted marketing offers are available for provision to the consumer.…” and see at least [0066] e.g.: “Consumer Transaction Table: a data table or file stored and retained within a financial institution's transaction system/processor associating information relating to particular consumer transactions, including but not limited to: a consumer name, a consumer identifier (ID), a consumer account identifier (ID), a transaction identifier (ID), a location identifier (ID) (e.g., zip or postal code, city, state, etc.), a merchant identifier (ID), an amount, a rewards type, etc….”; e.g. note per [0225]: “As also mentioned previously, any incoming data to an OPS from the OMS passes through financial institution firewall(s) 330 and a reverse proxy 217. Thus, all data must comply with each financial institution's guidelines and protocols. If it does not, the communication is blocked and an error message is transmitted to the respective advertiser and/or OMS operator ”); 
training a predictive classification model to identify a selected merchant from the authorization data, (Grimes, see at least [0169]-[0170] teaching, e.g.: “…a predetermined [trained] merchant identification algorithm [prediction classification model] interprets data fields (i.e., cleanses or "scrubs" the data) within the names in order to effectively identify the merchant associated with each merchant name (step 505)…”; note per [0066] various “merchant identifier (ID)” may be known; although Grimes teaches a predetermined [trained] merchant identification algorithm [prediction classification model], he may not explicitly teach “training” such a model although he does teach initializing his model with “a stored list of previously-validated merchant names”, etc…. Regardless, as no particular method of “training” is actually recited, the Examiner finds that this step reads on any step necessary to actually possess a working “merchant identification algorithm” of Grimes. Therefore, if not explicit, then at least by virtue of Grimes teaching he has “predetermined” this model, and provided a ““a stored list of previously-validated merchant names” for such a model, there is ample motivation to a person or ordinary skill in the art before the effective filing date of the claimed invention to perform some method/technique of initializing/training such a model so that it is functional and working because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.) 
[…]
identifying , using the trained predictive classification model, from the raw data of the authorization data from the stream processor a selected merchant involved with the associated transaction with the selected consumer; (Grimes, see at least [0066] e.g.:  “merchant identifier (ID)” in view of at least [0169]-[0170] e.g.: “…a predetermined merchant identification algorithm [prediction classification model] interprets data fields (i.e., cleanses or "scrubs" the data) within the names in order to effectively identify the merchant associated with each merchant name (step 505)… a threshold assurance score (e.g., 80%, 90%, 100%, etc.) that must be met in order to classify a merchant name as "validated." At step 507, the process 500 determines whether a given merchant name was identified (i.e., validated) or not…”); 
continuously receiving the identified selected merchant, and aggregating the identified selected merchant associated with the selected consumer along with other ones of a plurality of merchants involved in other transactions with the selected consumer, thereby creating an aggregated record including a field associated with the selected consumer and a plurality of fields including the aggregated merchants which have transacted with the selected consumer (Grimes, see at least [0057] and also at least Figs. 20-21 and associated disclosure e.g.: “Aggregated Consumer Transaction Data [aggregated record]: … Generally synonymous with aggregated transaction data, aggregated consumer transactions, aggregated consumer transaction information,…” where Fig. 20 shows aggregation of merchants at which a particular consumer has transacted; see also [0146]-[0151] and [0225] regarding receiving updates to data; applicant fails to stipulate or clarify what method is implied by his modifier “continuously”. As applicant’s data is discrete, this “continuously” is interpreted to mean that changes to such data, e.g. his “identified merchant”, are updated. Grimes teaches updating his data.); 
continuously generating and updating a list of recommended merchants with which the selected consumer may perform transactions in the future, based on the aggregated merchants in the aggregated record associated with the selected consumer (Grimes, per at least [0191] e.g.: “… identifies the merchant or advertiser competitor(s) 101 with which transactions or purchases were (or will be) completed. In one embodiment, specific merchants are identified via a pre-populated list in the "Merchant(s)" field 913…”; and per at least [0146]-[0151] and [0225] e.g.: “As will be understood, steps 1417 and 1419 are performed on a recurring basis to continually check for incoming campaign data or updates to previously-received data…”)and 
causing the client device to display a marketing offer associated with at least one of the list of recommended merchants to the selected consumer, in association with the display of the consumer's financial transaction by the client device, wherein the client device displays the marketing offer in real time after the stream processor receives the authorization data associated with the selected transaction made by the selected consumer with the merchant (Grimes, see at least [0084]-[0087] e.g.: “Offer Display Information: information associated with a targeted marketing offer (TMO) that is displayed to a consumer via the consumer's financial institution portal…Offer Placement System (OPS): component of the targeted marketing system (TMS) that enables matching of received campaign data from the offer management system (OMS) with de-identified consumer transaction data from financial institutions, injecting or merging targeted marketing offers into financial institution portals…”; see also at least [0256], and [0265]-[0272] e.g. “At steps 12, 13, once retrieved, the OPS 207 sends the offers to the financial institution web server 219, which in turn transmits the offers to the consumer's browser via the previously supplied network return pathname. At step 14, upon receipt of the offers, the client browser continues execution of the DOM Injection Script and inserts (injects or merges) the offers into their appropriate display locations on the consumer's financial institution portal web page in accordance with predetermined placement information (thereby rendering a display similar to that shown in FIG. 21).”)
Although Grimes teaches the above limitations, including per at least [0169]-[0170]: “…a predetermined [trained] merchant identification algorithm [prediction classification model]” which “interprets data fields (i.e., cleanses or "scrubs" the data) within the names in order to effectively identify the merchant associated with each merchant name (step 505)…”, he may not explicitly teach that his algorithm is a “count vectorizer”. However, Grimes in view of Kannan, teach the following:
wherein the predictive classification model comprises a count vectorizer (Kannan, see at least [0058] teaching, e.g.: “…The text vectorization may be performed using at least one of binary vectorizer, count vectorizer,… A number of features may be reduced by using an appropriate feature selection method… The reduced set of features may then be fed to be persona classification algorithm to identify at least one persona for the [user]…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Kannan (directed towards classifying a user via use of “text vectorization” which may be a “count vectorizer”) which is applicable to a known base device/method of Grimes (already teaching a merchant identification algorithm [prediction classification model] to identify, i.e. to classify, merchants) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Kannan to the device/method of Grimes because Grimes and Kannan are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 13: (Original)
Grimes/ Kannan teaches the limitations upon which these claims depend. Furthermore, Grimes teaches the following:
… wherein the selected consumer is identified by the targeted marketing system in a de-identified manner, whereby the identity of the selected consumer cannot be discovered by the advertiser (Grimes, see at least Fig. 3 1700 “De-identified consumer transaction table” and Figs. 17 and 18 and associated disclosure; e.g. [0057], [0067]-[0068], [0074], [0113]-[0115], etc… e.g.: “De-Identified Transaction: a consumer transaction or purchase that has been processed according to an internal financial institution procedure to remove specific consumer or account-identifying information. Generally synonymous with de-identified consumer transaction…”).

Claims 3, 14: (Original)
Grimes/Kannan teaches the limitations upon which these claims depend. Furthermore, Grimes teaches the following:
…wherein the client device is a mobile device (Grimes, see at least [0010] and [0226] e.g.: targeted marketing offers are “…inject[ed] into financial institution consumer portals (or are sent to a consumer via another mechanism, such as via mobile devices, email, SMS or MMS messages, etc.)…”)

Claims 4, 15: (Original)
Grimes/Kannan teaches the limitations upon which these claims depend. Furthermore, Grimes teaches the following:
…wherein the client device is a smartphone (Grimes, see at least [0010] “…with the advent and increased use of mobile devices (e.g., cell phones, smart phones, PDAs, etc.), consumers have constant access to their online services and accounts.”; and see [0226] and [0248] “smartphone”; also sms and mms imply smartphone).

Claims 5, 16: (Original)Grimes/Kannan teaches the limitations upon which these claims depend. Furthermore, Grimes teaches the following:
… wherein the client device is a computing device (Grimes, see at least [0010] and [0226] e.g.: targeted marketing offers are “…inject[ed] into financial institution consumer portals (or are sent to a consumer via another mechanism, such as via mobile devices, email, SMS or MMS messages, etc.)…”; mobile device is a computing device).

Claims 6, 17: (currently amended)
Grimes/Kannan teaches the limitations upon which these claims depend. Furthermore, Grimes teaches the following:
…wherein the authorization data comprises fields of: Account ID, authorization date and time, and an authorization string (Grimes, see at least [0260]-[0273] e.g.: “…the information in the account history display…” which per at least Figs. 20-21 includes “Account Number” [account ID], “Transaction Date” [Date], “Description” [string], “amount”, etc…; see also at least Figs. 24-25 and associated disclosure. Furthermore, Grimes at [0191] teaches: “…the spend amount is an aggregated total of a particular consumer's transactions over a given time period [transaction time] that satisfy the other, defined dimensions associated with the segment.”; In view of this finding, whether explicit or not, the Examiner understands that time of transaction is collected to enable aggregation of transactions over a time period and therefore there is motivation to include such time of transaction in Grimes’ other data as this “time” data is also used to targeted advertising and because per MPEP 2143(I) (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference teachings to arrive at the claimed invention is obvious. The motivation may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649.)

Claims 7, 18: (Original)
Grimes/Kannan teaches the limitations upon which these claims depend. Furthermore, Grimes teaches the following:
…wherein the authorization string comprises a string as configured at a transaction terminal maintained at the site of one of the plurality of merchants (Grimes, see at least Fig. 6-7 and [0174]-[0175], where “Pizza King” is a validated merchant name for “Pizza King #32” which is data “previously extracted from consumer transaction data”; i.e. received from a transaction terminal. Also, per at least [0260]-[0273] and Figs. 20-21 the “Description” [string] is a description of the transaction at the transaction terminal – e.g. “Pizza King”, where per at least [0124] “The purchase shown in block 107 is a representative offer-qualifying purchase (OQP) 115 (discussed in greater detail below). Generally, the consumer 103 is able to view a plurality of recent, prior transactions or purchases associated with one or more of the consumer's accounts via an interactive and scrollable webpage associated with an online financial institution portal. As shown, the exemplary purchase occurred on Jun. 2, 2008, at Pizza King, and was for the amount of $35 .98. This representative and exemplary transaction is referenced throughout this disclosure for discussion purposes.”)

Claims 8, 19: (currently amended)
Grimes/Kannan teaches the limitations upon which these claims depend. Furthermore, Grimes teaches the following:
…wherein, prior to training the predictive classification model, the identifying step performs the steps of: comparing the raw data of each record of the authorization data against a list of known merchants each having an associated known raw data pattern; if the raw data matches the known raw data pattern of a selected one of the known merchants, then identifying the selected known merchant as the selected merchant (Grimes, see at least Fig. 6 and [0169]-[0177] e.g. merchant validation using a predetermined merchant identification algorithm… compares the result against a stored list of previously-
validated merchant names. According to various embodiments, the stored list comprises predefined names entered by a system operator as corresponding to particular merchants, names that were previously validated via the merchant identification process 500, common variants or patterns in name formats recognized across all unidentified merchant names, and/or other names as will occur to one having ordinary skill in the art.
    PNG
    media_image1.png
    629
    1244
    media_image1.png
    Greyscale
)

Claims 10, 21: (currently amended)
Grimes/Kannan teaches the limitations upon which these claims depend. Furthermore, Grimes teaches the following:
…wherein the predictive classification model trained to identify a selected merchant uses a text classification model to detect merchant name patterns (Grimes, see at least [0171] e.g.: “In another embodiment, the manual identification process comprises an electronic search according to a predetermined algorithm of existing and readily available resources ( e.g., online databases or Internet search) in an attempt to effectively identify the merchant name. If, through the manual identification process, an unidentified merchant name is successfully identified, the merchant name is given "validated" status. If a name cannot be identified via the manual process, then the name is discarded, and the transactions associated with the name are made unavailable for matching and other functions.”; applicant’s undisclosed “text classification model” reads on the process disclosed by Grimes).

Claims 11, 22-24 are rejected under 35 U.S.C. 103 as obvious over Grimes in view of Kannan further in view of Guo et al. (US 2018/0268319 A1; hereinafter, "Guo").

Claims 11, 22: (currently amended)
Although Grimes/Kannan teaches the limitations upon which these claims depend, Grimes may not explicitly teach an auto encoder. However, regarding this feature, Grimes in view Guo teaches the following:
…wherein the generating step uses an autoencoder network (Guo, see at least [0040] teaching e.g.: “…The computer system 210 can perform feature extraction 220 on the transaction data 201 to determine initial features 204 for both the individuals that conducted the transactions and the merchants using a machine learning process such as a deep embedding model or using an auto-encoder, for example…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Guo which is applicable to a known base device/method of Grimes to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Guo to the device/method of Grimes because Grimes and Guo are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 23: (currently amended)
Grimes/Kannan/Guo teaches the limitations upon which these claims depend, Furthermore, regarding the below recited features, Grimes in view Guo teaches the following:
The computer-implemented method of claim 22, wherein the autoencoder network is trained utilizing unsupervised learning (Guo, see at least [0016] e.g.: “Unsupervised machine learning" generally refers to machine learning processes that build a logic function based on a set of population data ( e.g., training data) without using predetermined solutions associated with the training data.”
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Guo (teaching unsupervised machine learning is a known technique) which is applicable to a known base device/method of Grimes/Guo to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Guo to the device/method of Grimes/Guo because Grimes and Guo are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 24: (currently amended)
Grimes/Kannan/Guo teaches the limitations upon which these claims depend, Furthermore, regarding the below recited features, Grimes in view Guo teaches the following:
The computer-implemented method of claim 23, wherein the autoencoder network
comprises an encoder and a decoder, wherein the encoder compresses a set of features into a smaller set of features, and the decoder takes the smaller set of features and uncompresses them back into the set of features (Guo, see at least [0040]-[0041] and [0058] e.g. “…The ladder network shown in FIG. 3 can determine the updated features 306 using both unsupervised machine learning (left path) and supervised machine learning (right path). In the
ladder network, every layer contributes to the cost function which trains the layers above (both encoder and decoder) to learn the denoising function…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Guo (teaching use of an encoder and decoder) which is applicable to a known base device/method of Grimes/Guo to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Guo to the device/method of Grimes/Guo because Grimes and Guo are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Response to Arguments
Applicant amended Claims 1, 8, 10, 11, 12, 19, 21-24 and canceled claims 9 and 20 on 9/20/2022. Applicant's arguments (hereinafter “Remarks”) also filed 9/20/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101 and 103 rejections with Grimes in view of Kannan.
Regarding the amendments to the Drawings and the Specification, the Examiner has reviewed the corrections filed 9/20/2022 and has entered these amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622